Citation Nr: 1816455	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  06-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including scars to the left eyebrow and nose, secondary to a service-connected disability.

2.  Entitlement to service connection for a left shoulder disability, secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 20 percent prior to August 29, 2005, in excess of 40 percent from August 29, 2005 to September 14, 2005, in excess of 20 percent from November 1, 2005 to August 24, 2006, and in excess of 40 percent from August 25, 2006, to September 20, 2007 and from January 1, 2008, for a low back disability.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION


The Veteran served on active duty from September 1961 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2006, October 2006, and April 2008 by or on behalf of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The Board remanded this matter in March 2011 and October 2012.  In November 2013, the Board denied the increased rating claim and remanded the other claims.  The Board remanded the claims most recently in August 2016 following an August 2014 Order by the United States Court of Appeals for Veterans Claims (Court) in accordance with a Joint Motion for Remand (Joint Motion) to vacate the Board's decision with respect to the increased rating claim.  The claims have since returned to the Board.  Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.

In November 2017, the Veteran's representative withdrew representation.



FINDING OF FACT

On February 26, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Detroit, Michigan, that the appellant died in February 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


